

EXHIBIT 10.1


 
 
$50,000,000 SENIOR SECURED CREDIT FACILITY
 
CREDIT AGREEMENT
 
AMONG
 
PERFICIENT, INC.,
 
AS BORROWER,
 
THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,
 
AS GUARANTORS,
 
 
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
 
SILICON VALLEY BANK,
 
AS ADMINISTRATIVE AGENT, CO-LEAD ARRANGER AND ISSUING LENDER,
 
AND
 
KEYBANK NATIONAL ASSOCIATION
 
AS CO-LEAD ARRANGER
 
 
DATED AS OF MAY 30, 2008
 
 


 

 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”), dated as of May 30, 2008, among PERFICIENT,
INC., a Delaware corporation (the “Borrower”), the guarantors from time to time
parties hereto (each, a “Guarantor” and collectively, the “Guarantors”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders“), SILICON VALLEY BANK (“SVB”), as
administrative agent (in such capacity, the “Administrative Agent”) and Issuing
Lender, and KEYBANK NATIONAL ASSOCIATION (“KeyBank”) and SVB, as co-lead
arrangers.
 
W I T N E S S E T H:
 
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower in an aggregate amount not to exceed Fifty Million Dollars
($50,000,000), plus any commitment increase as provided for in Section 2.18, in
aggregate principal amount of Revolving Commitments, and Five Hundred Thousand
Dollars ($500,000) in aggregate principal amount of availability for Letters of
Credit (as a sublimit of the Revolving Commitment);
 
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority lien on all of its assets; and
 
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure their respective Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, a first priority
lien on substantially all of their assets.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1.  DEFINITIONS
 
1.1                      Defined Terms.  As used in this Agreement (including
the recitals hereof), the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the Prime Rate in effect on such day.  Any change in
the ABR due to a change in the Prime Rate shall be effective as of the opening
of business on the effective day of such change in the Prime Rate.
 
“ABR Loans”:  Loans bearing interest at a rate determined by reference to ABR.
 
“Account Debtor”:  means any Person who may become obligated to any Person
under, with respect to, or on account of, an Account, chattel paper or general
intangibles (including a payment intangible).
 
“Accounts”:  means all “accounts” (as defined in the UCC) of a Person,
including, without limitation, accounts, accounts receivable, monies due or to
become due and obligations in any form (whether arising in connection with
contracts, contract rights, instruments, general intangibles, or chattel paper),
in each case whether arising out of goods sold or services rendered or from any
other transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.
 
“Addendum”:  an instrument, substantially in the form of Exhibit F, by which a
Lender becomes a party to this Agreement as of the Closing Date.
 

 
 

--------------------------------------------------------------------------------

 

“Administrative Agent”:  SVB, together with its affiliates, as the
administrative agent under this Agreement and the other Loan Documents, together
with any of its successors in such capacity.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) the L/C
Commitment of such Lender then in effect (as a sublimit of the Revolving
Commitment).
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  the rate per annum set forth under the relevant column
heading below, and periodically adjusted in accordance with Section 2.11:
 


 
Consolidated Leverage Ratio
Eurodollar Loans
ABR Loans
< 1.00:1.00
2.50%
0.00%
≥ 1.00:1.00 ≤ 2.50:1.00
2.75%
0.25%
> 2.50:1.00
3.00%
0.50%



 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.
 
“Available Revolving Commitment”:  an amount equal to (a) the aggregate
Revolving Commitments of all Lenders, minus (b) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time, minus (c) the outstanding principal balance of any Revolving
Loans.
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 

 
2

--------------------------------------------------------------------------------

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 4.17(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents”:  as to any Person, (a) marketable direct obligations issued
by, or unconditionally guaranteed by, the United States Government or issued by
any agency thereof and backed by the full faith and credit of the United States,
in each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
 

 
3

--------------------------------------------------------------------------------

 

“Cash Management Services”:  means cash management services which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in cash management services agreements entered into
from time to time between Borrower and a Lender (or an affiliate of a Lender).
 
“Certificated Securities”:  as defined in Section 4.19(a).
 
“Change of Control”:  means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing twenty-five percent (25%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period  or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is May 30, 2008
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Commitment”:  as to any Lender, the L/C Commitment (which is a sublimit of
Revolving Commitment) and the Revolving Commitment of such Lender.
 
“Commitment Fee Percentage”:  means, with respect to Revolving Loans, .30% per
annum.
 
“Commitment Increase Notice”:  as defined in Section 2.18(a).
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with a Guarantor or the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes a Guarantor or the
Borrower and that is treated as a single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Consolidated Capital Expenditures”:  for any period, without duplication, with
respect to any Person, the aggregate of all expenditures (whether paid in cash
or other consideration or accrued as a liability and including that portion of
Capital Lease Obligations which is capitalized on the consolidated balance sheet
of such Person and its Subsidiaries) by such Person and its Subsidiaries during
such period for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) that, in
 

 
4

--------------------------------------------------------------------------------

 
 
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of such Person and its Subsidiaries.
 
“Consolidated EBITDA”:  means, for any period, (i) the sum, without duplication,
of the amounts for such period of (a) Consolidated Net Income, plus (b)
Consolidated Interest Expense, plus (c) provisions for taxes based on income,
plus (d) total depreciation expense, plus (e) total amortization expense, plus
(f) stock based compensation and other non-cash items reducing Consolidated Net
Income (excluding any such non-cash item to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period), minus (ii) the sum,
without duplication of the amounts for such period of (a) other non-cash items
increasing Consolidated Net Income for such period (excluding any such non-cash
item to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period), plus (b) interest income.
 
“Consolidated Fixed Charge Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period minus the portion of taxes based on income
actually paid in cash during those fiscal quarters in which the determination
date occurs minus Consolidated Capital Expenditures (excluding the principal
amount funded with the Loans) incurred in connection with such expenditures) to
(b) Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges”:  for any period ending on any determination date
(the “determination date”), the sum (without duplication) of (a) Consolidated
Interest Expense for such period, and (b) scheduled payments due under the
Obligations made during those fiscal quarters of the Borrower ending during the
fiscal year in which the determination date occurs on account of principal of
Indebtedness of the Borrower, the Guarantors and their respective Subsidiaries.
 
“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower, the
Guarantors and their respective Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower, the Guarantors and their respective
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Borrower and its Subsidiaries for such period.
 
“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower, the Guarantors and their respective Subsidiaries,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with the
Borrower, any Guarantor and their respective Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower or a Guarantor)
in which the Borrower, any Guarantor or their respective Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower, a Guarantor or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower or any Guarantor to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary is not at
the time permitted by the terms of any Contractual Obligation (other than under
any Loan Document) or Requirement of Law applicable to such Subsidiary.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower, the Guarantors and their respective Subsidiaries
at such date, determined
 

 
5

--------------------------------------------------------------------------------

 

on a consolidated basis in accordance with GAAP, but excluding any liabilities
referred to in clause (f) of the definition of “Indebtedness”.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control Investment Affiliate”:  as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
 
“Default”:  any of the events specified in Section 8, which, with the giving of
notice, the lapse of time, or both would (if not waived or cured or otherwise
remedied during such time) constitute an Event of Default.
 
“Defaulting Lender”: has the meaning set forth in Section 2.12(d).
 
“Disposition”:  with respect to any property (including, without limitation,
Capital Stock of the Borrower, any Guarantor or any of their respective
Subsidiaries), any sale, lease, Sale Leaseback Transaction, assignment,
conveyance, transfer or other disposition thereof.  The terms “Dispose” and
“Disposed of” shall have correlative meanings.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower or any Guarantor
organized under the laws of any jurisdiction within the United States.
 
“Eligible Assignee”:  any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans as
one of its businesses; provided that neither the Borrower nor any Affiliate of
the Borrower shall be an Eligible Assignee.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“ERISA Affiliate”: any trade or business (whether or not incorporated) that, for
the purpose of Title I and Title IV of ERISA and Section 412 of the Code, would
be deemed at any relevant time to be a single employer with Borrower, pursuant
to Section 414(b), (c), (m) or (o) of the Code or Section 4001 or ERISA.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve
 

 
6

--------------------------------------------------------------------------------

 

requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by reference to
the British Bankers’ Association Interest Settlement Rates for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 A.M.
(London, England time) two (2) Business Days prior to the beginning of such
Interest Period (as set forth by Bloomberg Information Service or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates).  In the event that the rate
referenced in the preceding sentence is not available, the “Eurodollar Base
Rate” shall be determined by reference to the rate per annum equal to the
offered quotation rate to first class banks in the London interbank market by
SVB for deposits (for delivery on the first day of the relevant Interest Period)
in Dollars of amounts in same day funds comparable to the principal amount of
the applicable Loan of the Administrative Agent, in its capacity as a Lender,
for which the Eurodollar Base Rate is then being determined with maturities
comparable to such period as of approximately 11:00 A.M. (London, England time)
two (2) Business Days prior to the beginning of such Interest Period.
 
“Eurodollar Loans”:  Loans bearing interest at a rate determined by reference to
the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements
 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Revolving Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower and the Guarantors, result in
material adverse tax consequences to the Borrower or any Guarantor.  The
Excluded Foreign Subsidiaries existing as of the Closing Date are as set forth
on Schedule 4.15.
 
“Existing Letters of Credit”: shall mean each of the letters of credit described
by date of issuance, amount, beneficiary and the date of expiry on Schedule 1.1B
hereto.
 
“Facility”:  each of (a) the L/C Facility (which is a subfacility of the
Revolving Facility) and (b) the Revolving Facility.
 

 
7

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.
 
“Foreign Currency”:  means lawful money of a country other than the United
States.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower or a Guarantor that is not
a Domestic Subsidiary.
 
“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.
 
“Funding Office”:  the Revolving Loan Funding Office.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.
 
“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members”:  the collective reference to Borrower, the Guarantors, and
their respective Subsidiaries.
 

 
8

--------------------------------------------------------------------------------

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and the Guarantors, substantially in
the form of Exhibit A.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
“Guarantor”:  has the meaning in the preamble hereto.
 
“Guarantors”:  has the meaning in the preamble hereto.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (i) all obligations of such Person in respect of
Swap Agreements.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
 

 
9

--------------------------------------------------------------------------------

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the first Business Day of each
month to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last Business Day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, and (d) as to any Loan
(other than any Revolving Loan that is an ABR Loan), the date of any repayment
or prepayment made in respect thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending on the numerically corresponding day in the
calendar month that is one, two, three, or six months thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not later than 10:00
A.M., Pacific time, on the date that is three (3) Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:
 
(a)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(b)           the Borrower may not select an Interest Period that would extend
beyond the Revolving Termination Date;
 
(c)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(d)           the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations, (ii) reasonably approved by Administrative Agent, and
(iii) not for speculative purposes.
 

 
10

--------------------------------------------------------------------------------

 

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Loan Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Loan Party for sale or lease or are furnished or
are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind used or consumed or to be used or consumed in such Loan
Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.
 
“Investments”:  as defined in Section 7.7.
 
“Issuing Lender”:  as the context may require, (a) SVB or any affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.10 or 3.11, with respect to
Letters of Credit issued by such Lender.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.
 
“Issuing Lender Fees”: as defined in Section 3.3(a).
 
“L/C Commitment”:  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to Section
3.5(b)) in an aggregate principal amount not to exceed the amount set forth
under the heading “L/C Commitment” opposite such L/C Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such L/C Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The L/C Commitment is a sublimit of the Revolving Commitment
and the aggregate L/C Commitment shall not exceed the Available Revolving
Commitment at any time.
 
“L/C Disbursements”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
 
“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its Revolving Percentage of the aggregate L/C Exposure at such time.
 
“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.
 
“L/C Fee Payment Date”:  as defined in Section 3.3(a).
 
“L/C Lender”:  a Lender with an L/C Commitment.
 
“Lenders”:  as defined in the preamble hereto.
 
“Letter of Credit”:  as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
 
“Letter of Credit Availability Period”:  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
 

 
11

--------------------------------------------------------------------------------

 

“Letter of Credit Maturity Date”:  the Revolving Termination Date.
 
“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
 
“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents, the Notes, and any
amendment, waiver, supplement or other modification to any of the foregoing.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document.
 
“Material Adverse Effect”: means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole; (B) a material impairment of
(i) the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or (ii) the ability of the Borrower or any Guarantor to perform
its obligations under any Loan Document to which it is a party; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Loan Document to
which it is a party.
 
“Materials of Environmental Concern”:   any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
“Mortgaged Properties”:  the real properties as to which, pursuant to Section
6.11(b) or otherwise, the Administrative Agent, for the benefit of the Secured
Parties, shall be granted a Lien pursuant to the Mortgages.
 
“Mortgages”:  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“New Lender”:  as defined in Section 2.18(c).
 
“New Lender Agreement”:  as defined in Section 2.18(c).
 
“New York UCC”:  the Uniform Commercial Code as in effect from time to time in
the State of New York.
 

 
12

--------------------------------------------------------------------------------

 

“Non-Excluded Taxes”:  as defined in Section 2.14(a).
 
“Non-U.S. Lender”:  as defined in Section 2.14(d).
 
“Note”:  a Revolving Loan Note.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower or any other Loan Party to the Administrative Agent or to any Lender or
any party to a Specified Swap Agreement, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Cash Management Services, the Letters of Credit, any Specified
Swap Agreement or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower or any Guarantor pursuant hereto) or
otherwise.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant”:  as defined in Section 10.6(c).
 
“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Perficient China”:  Perficient China, Ltd., a company organized under the laws
of the People’s Republic of China.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan (other than a
Multiemployer Plan) that is subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and in respect of which the
Borrower or an ERISA Affiliate is (or, if such Plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
“Prime Rate”:  the rate of interest per annum announced from time to time by SVB
as its prime rate in effect at its principal office in the State of California
(the Prime Rate not being intended to be the lowest rate of interest charged by
SVB in connection with extensions of credit to debtors).
 

 
13

--------------------------------------------------------------------------------

 

“Projections”:  as defined in Section 6.2(b).
 
“Properties”:  as defined in Section 4.17(a).
 
“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
 
“Register”:  the Revolving Loan Register.
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA and
the regulations issued under such Section, excluding, however, such events as to
which the PBGC by regulation has waived the requirement that it be notified
within 30 days of the occurrence of such event.
 
“Required Lenders”:  at any time, holders of more than 66.66% of the Total
Revolving Extensions of Credit (including, without duplication, any L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time) (or, prior to any termination of the Revolving Commitments,
the holders of more than 66.66% of the Total Revolving Commitments (including,
without duplication, the L/C Commitments)); provided that so long as there are
fewer than three (3) Revolving Lenders, considering any Revolving Lender and its
Affiliates as a single Revolving Lender, “Required Lenders” shall mean all
Revolving Lenders.
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of the Borrower,
but in any event, with respect to financial matters, the chief financial
officer, treasurer, controller or comptroller of the Borrower.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Revolving Letters of Credit in
an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder).  The
original amount of the Total Revolving Commitments is Fifty Million Dollars
($50,000,000) subject to increase as set forth in Section 2.18.  The L/C
Commitment is a sublimit of the Revolving Commitments.
 

 
14

--------------------------------------------------------------------------------

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) the aggregate undrawn amount
of all outstanding Letters of Credit at such time and the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time.
 
“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loan Conversion”:  as defined in Section 3.5(b).
 
“Revolving Loan Funding Office”:  the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
 
“Revolving Loan Note”:  a promissory note in the form of Exhibit H, as it may be
amended, supplemented or otherwise modified from time to time.
 
“Revolving Loan Register”:  as defined in Section 10.6(b).
 
“Revolving Loans”:  as defined in Section 2.1(a).
 
“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding.
 
“Revolving Termination Date”:  May 30, 2012.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“S&P”:  Standard & Poor’s Ratings Services.
 
“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
 
“Secured Parties”:  the collective reference to the Administrative Agent and the
Lenders (including any Issuing Lender in its capacity as Issuing Lender).
 
“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.
 

 
15

--------------------------------------------------------------------------------

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition, (i)
“debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Swap Agreement”:   any Swap Agreement entered into by the Borrower
and any Qualified Counterparty (or any Person who was a Qualified Counterparty
as of the Closing Date or as of the date such Swap Agreement was entered into)
in respect of interest rates to the extent permitted under Section 7.11.
 
“Subordinated Indebtedness” means any Indebtedness of any Credit Party
subordinated to Administrative Agent on terms and conditions reasonably
acceptable to Administrative Agent.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower or a Guarantor.
 
“Subsidiary Guarantor”:  each Subsidiary of the Borrower or a Guarantor other
than any Excluded Foreign Subsidiary.
 
“SVB”:  as defined in the preamble hereto.
 

 
16

--------------------------------------------------------------------------------

 

“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower, the
Guarantors and their respective Subsidiaries shall be a “Swap Agreement”.
 
“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
 
“Total L/C Commitments”:  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to 3.5(b).  The
Total L/C Commitments as of the date hereof is $500,000.
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.
 
“United States”:  the United States of America.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower or any Guarantor.
 
1.2                      Other Definitional Provisions.
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
 

 
17

--------------------------------------------------------------------------------

 

 
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.
 
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS
 
2.1                      Revolving Commitments.
 
(a)           Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to the
aggregate undrawn amount of all outstanding Letters of Credit and the aggregate
amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans, incurred on behalf of Borrower and owing to such Lender,
does not exceed the amount of such Lender’s Revolving Commitment.  During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof.  The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with the terms
and provisions hereof.
 
(b)           The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
 
2.2                      Procedure for Revolving Loan Borrowing.  The Borrower
may borrow under the Revolving Commitments during the Revolving Commitment
Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., Pacific time, (a) three Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Loans, or (b)
one Business Day prior to the requested Borrowing Date, in the case of ABR Loans
(in each case, with originals to follow within 30 days)), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date, (iii) in the case of Eurodollar Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor,
and (iv) instructions for remittance of the applicable Loans to be
borrowed.  Unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 30 days after the Closing Date.  Each borrowing under the Revolving
Commitments shall be in an amount equal to in the case of ABR Loans, $1,000,000
or a whole multiple of $500,000 in excess thereof (or, if the then aggregate
Available
 

 
18

--------------------------------------------------------------------------------

 
 
 
Revolving Commitments are less than $1,000,000, such lesser amount.  Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof.  Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Revolving Loan
Funding Office prior to 12:00 P.M., Pacific time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting such account as is designated in writing to the
Administrative Agent by the Borrower with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.  No Revolving Loan will be made on the
Closing Date.
 
2.3                      Commitment Fees, etc.
 
(a)           (i) On or prior to the Closing Date, the Borrower agrees to pay to
the Administrative Agent, for the ratable benefit of Lenders, a commitment fee
of $250,000; and (ii) on or prior to the date Borrower requests an increase in
the Revolving Commitments pursuant to Section 2.18, the Borrower agrees to pay
to the Administrative Agent, for the ratable benefit of lenders which agree to
fund such increase, an additional commitment fee equal to one half of one
percent (0.50%) of the amount of such increase so funded.
 
(b)           As additional compensation for the Revolving Commitment, Borrower
shall pay the Administrative Agent for the benefit of Lenders, in arrears, on
the first Business Day of each quarter prior to the Revolving Termination Date
and on the Revolving Termination Date, a fee for Borrower’s non-use of available
funds in an amount equal to the Commitment Fee Percentage for such quarter
multiplied by the difference between (x) the Revolving Commitment (as it may be
reduced from time to time) and (y) the average for the period of the daily
closing balance of the Revolving Loans outstanding (including the sum of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
the aggregate amount of all L/C Disbursements that have not yet been reimbursed
or converted into Revolving Loans) during the period for which such fee is due.
 
2.4                      Termination or Reduction of Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments.  Any such reduction shall be in an amount equal
to $5,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.  The Borrower shall have the right, upon
not less than three Business Days’ notice to the Administrative Agent, to
terminate the L/C Commitments or, from time to time, to reduce the amount of the
L/C Commitments; provided that no such termination or reduction of L/C
Commitments shall be permitted if, after giving effect thereto, the Total L/C
Commitments shall be reduced to an amount that would result in the aggregate L/C
Exposure exceeding the Total L/C Commitments (as so reduced).  Any such
reduction shall be in an amount equal to $100,000, or a whole multiple thereof,
and shall reduce permanently the L/C Commitments then in effect.
 
2.5                      Optional Prepayments.  The Borrower may at any time and
from time to time prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 10:00 A.M., Pacific time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 10:00 A.M., Pacific time, one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the
 

 
19

--------------------------------------------------------------------------------

 
 
 
Borrower shall also pay any amounts owing pursuant to Section 2.15; provided
further that if such notice of prepayment indicates that such prepayment is to
be funded with the proceeds of a refinancing, such notice of prepayment may be
revoked if the financing is not consummated.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof.  
 
2.6                      Conversion and Continuation Options.
 
(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 10:00 A.M., Pacific time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 10:00 A.M., Pacific time, on the third Business
Day preceding the proposed conversion date (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurodollar Loan when any Event of Default has occurred and
is continuing.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
2.7                      Limitations on Eurodollar Tranches.  Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans and all selections of Interest Periods shall
be in such amounts and be made pursuant to such elections so that, (a) after
giving effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $1,000,000 or a whole
multiple of $500,000 in excess thereof and (b) no more than seven Eurodollar
Tranches shall be outstanding at any one time.
 
2.8                      Interest Rates and Payment Dates.
 
(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
 
(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
 
(c)           (i) If all or a portion of the principal amount of any Loan shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), all outstanding Loans shall bear interest at a rate per annum equal
to the rate that would otherwise be applicable thereto pursuant to the foregoing
 

 
20

--------------------------------------------------------------------------------

 
 
 
provisions of this Section plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans plus 2%, in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).
 
(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to Section 2.8(c) shall be
payable from time to time on demand.
 
2.9                      Computation of Interest and Fees.
 
(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).
 
2.10                    Inability to Determine Interest Rate.  If prior to the
first day of any Interest Period:
 
(a)           The Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)           Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter.  If such notice is given (x) any Eurodollar
Loans under the Revolving Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the Revolving
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the Revolving Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans.  Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the Revolving Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the Revolving Facility to
Eurodollar Loans.
 
21

--------------------------------------------------------------------------------


 
    2.11                    Margin Adjustment.  Adjustments to the Applicable
Margin, based on the table in the definition thereof, shall be implemented on a
monthly basis as follows:
 
(a)           Such adjustments shall be given prospective effect only, effective
as to all Advances outstanding hereunder, upon the date of delivery of the
financial statements under Sections 6.1(a) and 6.1(b) hereunder and the
Compliance Certificate under Section 6.2(a) hereof, in each case establishing
applicability of the appropriate adjustment and in each case with no
retroactivity or claw-back. In the event Borrower shall fail timely to deliver
such financial statements or the Compliance Certificate and such failure
continues for three (3) days, then (but without affecting the Event of Default
resulting therefrom) from the date delivery of such financial statements and
report was required until such financial statements and report are delivered,
the Applicable Margin shall be at the greatest margin.
 
(b)           From the Closing Date until the required date of delivery (or, if
earlier, delivery) of the financial statements under Section 6.1(b) hereof, and
the Compliance Certificate under Section 6.2(a) hereof, for the month ending May
31, 2008, the Applicable Margin shall be the greatest margin set forth in the
definition of Applicable Margin.  Thereafter, the Applicable Margin shall be
based upon the monthly financial statements and Compliance Certificates, subject
to recalculation as provided in Section 2.11(a) above.
 
2.12                    Pro Rata Treatment and Payments.
 
(a)           Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments shall be made pro rata according to the Revolving Percentages of
the relevant Lenders.
 
(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the Revolving Percentages of the relevant Lenders.
 
(c)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 10:00 A.M.,
Pacific time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the applicable Funding Office, in Dollars and in
immediately available funds.  The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received.  If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day.  If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.
 
(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender (a “Defaulting Lender”) shall pay to the Administrative Agent, on
demand, such amount with interest thereon, at a rate equal to the greater of (i)
the Federal
 

 
22

--------------------------------------------------------------------------------

 
 
 
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  If such Defaulting Lender’s share of such amount is not made available
to the Administrative Agent within three Business Days after such Borrowing
Date, the Administrative Agent will notify the Borrower of such failure to fund
and, upon demand by the Administrative Agent, the Borrower shall pay such amount
to the Administrative Agent for the Administrative Agent’s account, together
with interest thereon for each day elapsed since the date such Loan(s) were
made, at a rate per annum equal to the interest rate per annum applicable to ABR
Loans under the Revolving Facility.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of Administrative Agent or any Lender
against the Borrower.
 
(f)           Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in Section
5.2 would not be satisfied, make a Revolving Loan in an amount equal to the
portion of the Obligations constituting interest and fees from time to time due
and payable to itself, and any Revolving Lender, and apply the proceeds of any
such Revolving Loan to those Obligations; provided that, after giving effect to
any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments.
 
2.13                    Requirements of Law.
 
(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
(i)           shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application, any Eurodollar
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.14 and
changes in the rate of tax on the overall net income of such Lender);
 
(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
 
(iii)           shall impose on such Lender any other condition;
 

 
23

--------------------------------------------------------------------------------

 
 
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.
 
(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
 
(c)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
 
2.14                    Taxes.
 
(a)           All payments made by the Borrower under this Agreement to the
Administrative Agent or any Lender shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
franchise, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (“Taxes”), excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document).  If any such non-excluded Taxes
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to
 

 
24

--------------------------------------------------------------------------------

 
 
 
such Lender’s failure to comply with the requirements of paragraph (d), (e) or
(f) of this Section or (ii) that are United States withholding taxes imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as is reasonably possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof.  If the Borrower fails
to pay when due any Non-Excluded Taxes or Other Taxes that are payable by the
Borrower to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
 
(d)           Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.
 
(e)           A Lender (including, for the avoidance of doubt, any Transferee)
that is entitled to an exemption from or reduction of non-U.S. withholding tax
under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
 
(f)           Each Lender (including, for the avoidance of doubt, any
Transferee) that is not a Non-U.S. Lender shall deliver such documentation
prescribed by applicable law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not such Lender is subject to backup
 

 
25

--------------------------------------------------------------------------------

 

withholding or information reporting requirements.  Without limiting the
generality of the foregoing, each Lender that is not a Non-U.S. Lender shall
deliver to Borrower (in such number of copies as is reasonably requested by
Borrower) on or prior to the date that such Lender becomes a Lender or
Transferee under this Agreement (and from time to time thereafter upon the
request of the Borrower or upon the expiration or obsolescence of a prior form),
duly completed copies of Internal Revenue Service Form W-9 confirming an
exemption from U.S. federal backup withholding.
 
(g)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.14 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
 
(h)           The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
2.15                    Indemnity.  The Borrower agrees to indemnify each Lender
for, and to hold each Lender harmless from, any loss or expense that such Lender
may sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market.  A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest
error.  This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
 
2.16                    Change of Lending Office.  Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of Section 2.13 or
2.14(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or
 

 
26

--------------------------------------------------------------------------------

 

regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.13 or 2.14(a).
 
2.17                    Notes.  If so requested by any Lender by written notice
to the Borrower (with a copy to the Administrative Agent), the Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) (promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.
 
2.18                    Increase of Commitments.
 
(a)           If no Default or Event of Default shall have occurred and be
continuing, the Borrower may at any time from time to time prior to the
Revolving Termination Date request one or more increases of the Revolving
Commitments by notice to the Administrative Agent in writing of the amount of
such proposed increase (each such notice, a “Commitment Increase Notice”);
provided, however, that, the aggregate amount of the Revolving Commitments as so
increased shall not exceed $75,000,000.  Any such Commitment Increase Notice
delivered with respect to any proposed increase in the Revolving Commitments may
offer one or more Revolving Lenders an opportunity to subscribe for its
Applicable Percentage (with respect to the existing Revolving Commitments (prior
to such increase)) of the increased Revolving Commitments.  The Administrative
Agent shall, within five (5) Business Days after receipt of a Commitment
Increase Notice, notify each Lender of such request.  Each Lender desiring to
increase its Revolving Commitment shall notify the Administrative Agent in
writing no later than ten (10) Business Days after receipt of notice from the
Administrative Agent.  Any Lender that does not notify the Administrative Agent
within the time period specified above that it will increase its Revolving
Commitment will be deemed to have rejected such offer.  Any agreement by a
Lender to increase its Revolving Commitment shall be irrevocable.
 
(b)           If any proposed increase in the Revolving Commitments is not fully
subscribed by the existing Lenders pursuant to the procedure outlined in Section
2.18(a) preceding, the Borrower may, in its sole discretion, offer to any
existing Lender or to one or more additional banks or financial institutions the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Revolving Commitments, by notifying the Administrative
Agent.  Promptly and in any event within five (5) Business Days after receipt of
notice from the Borrower of its desire to offer such unsubscribed commitments to
certain existing Lenders or to the additional banks or financial institutions
identified therein, the Administrative Agent shall notify such proposed lenders
of the opportunity to participate in all or a portion of such unsubscribed
portion of the increased Revolving Commitments.
 
(c)           Any additional bank or financial institution which is not an
existing Lender and which accepts the Borrower’s offer to participate in the
increased Revolving Commitments shall execute and deliver to the Administrative
Agent and the Borrower a new lender assumption agreement (in form and substance
satisfactory to the Administrative Agent and the Required Lenders) (a “New
Lender Agreement”) setting forth its Revolving Commitment (subject to the
limitations on the amounts thereof set forth herein), and upon the effectiveness
of such New Lender Agreement such bank or financial institution (a “New Lender”)
shall become a Revolving Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and the signature pages hereof shall be deemed to be amended to
add the name of such New Lender.
 
 Upon any increase in the Revolving Commitments pursuant to this Section 2.18,
the Commitment Schedule shall be deemed amended to reflect the Revolving
Commitment of each Lender (including any New Lender) as thereby increased.
 
27

--------------------------------------------------------------------------------


 
SECTION 3.  LETTERS OF CREDIT
 
3.1                      L/C Commitment.
 
(a)           Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Letter of Credit Availability Period in
such form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitments or the Available Revolving Commitment at such
time.  Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire
no later than the earlier of (x) the first anniversary of its date of issuance
and (y) the date that is five Business Days prior to the Letter of Credit
Maturity Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).
 
(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Lender to exceed any limits imposed by, any applicable
Requirement of Law.
 
3.2                      Procedure for Issuance of Letters of Credit.  The
Borrower may from time to time request that the Issuing Lender issue a Letter of
Credit by delivering to the Issuing Lender at its address for notices specified
herein an Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request.  Upon receipt of any Application, the Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).
 
3.3                      Fees and Other Charges.
 
(a)           The Borrower agrees to pay to the Issuing Lender for the ratable
benefit of each L/C Lender, with respect to each outstanding Letter of Credit
issued for the account of (or at the request of) the Borrower a fronting fee of
1.00% per annum on the drawable amount of such Letter of Credit, payable in
advance on the issuance date of such Letter of Credit and each anniversary
thereof, and on the Letter of Credit Maturity Date (each, an “L/C Fee Payment
Date”); as well as, to the Issuing Lender only, the Issuing Lender’s standard
and reasonable fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued for the account of (or at the request
of) the Borrower or processing of drawings thereunder (the fees in this clause
(a), collectively, the “Issuing Lender Fees”).  All Issuing Lender Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.
 
(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing
 

 
28

--------------------------------------------------------------------------------

 
 
Lender in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.
 
3.4                      L/C Participations.  The Issuing Lender irrevocably
agrees to grant and hereby grants to each L/C Lender, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Lender irrevocably agrees to accept
and purchase and hereby accepts and purchases from the Issuing Lender, on the
terms and conditions set forth below, for such L/C Lender’s own account and risk
an undivided interest equal to such L/C Lender’s Revolving Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Lender
thereunder.   Each L/C Lender agrees with the Issuing Lender that, if a draft is
paid under any Letter of Credit for which the Issuing Lender is not reimbursed
in full by the Borrower pursuant to Section 3.5(a), such L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s Revolving Percentage of
the amount of such draft, or any part thereof, that is not so reimbursed.  Each
L/C Lender’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Lender may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
 
3.5                      Reimbursement.
 
(a)           If the Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C Disbursement not later
than the immediately following Business Day.  Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars and
in immediately available funds.
 
(b)           If the Issuing Lender shall not have received from the Borrower
the payment that it is required to make pursuant to Section 3.5(a) with respect
to a Letter of Credit within the time specified in such Section, the Issuing
Lender will promptly notify the Administrative Agent of the L/C Disbursement and
the Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its Revolving Percentage thereof, and each L/C Lender shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s Revolving Percentage of
such L/C Disbursement; upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to ABR Loans plus 2% per annum) on demand; provided that if at the
time of and after giving effect to such payment by the L/C Lenders, the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied, the Borrower may, by written notice to the Administrative Agent
certifying that such conditions are satisfied and that all interest owing under
this paragraph has been paid, request that such payments by the L/C Lenders be
converted into Revolving Loans (a “Revolving Loan Conversion”), in which case,
if such conditions are in fact satisfied, the L/C Lenders shall be deemed to
have extended, and the Borrower shall be deemed to have accepted, a Revolving
Loan in the aggregate principal amount of such payment without further action on
the part of any party, and the Total L/C Commitments shall be permanently
reduced by such amount; any amount so paid pursuant to this paragraph shall, on
and after the payment date thereof, be deemed to be Revolving Loans for all
purposes hereunder; provided however, the Issuing Lender, at its
 

 
29

--------------------------------------------------------------------------------

 

option, may effectuate a Revolving Loan Conversion regardless of whether the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied.
 
3.6                      Obligations Absolute.  The Borrower’s obligations under
this Section 3 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s obligations hereunder shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee.  The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Lender.  The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on the Borrower and shall not result in any liability of the Issuing Lender to
the Borrower.
 
In addition to amounts payable as elsewhere provided in the Agreement, Borrower
hereby agrees to pay and to protect, indemnify, and save Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees and allocated
costs of internal counsel) that Issuing Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit, or
(B) the failure of Issuing Lender or of any L/C Lender to honor a demand for
payment under any Letter of Credit thereof as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, in each case other than to the extent
solely as a result of the gross negligence or willful misconduct of Issuing
Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).
 
3.7                      Letter of Credit Payments.  If any draft shall be
presented for payment under any Letter of Credit, the Issuing Lender shall
promptly notify the Borrower and the Administrative Agent of the date and amount
thereof.  The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.
 
3.8                      Applications.  To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.
 
3.9                      Interim Interest.  If the Issuing Lender shall make any
L/C Disbursement in respect of a Letter of Credit, then, unless either the
Borrower shall reimburse such L/C Disbursement in full within the time period
specified in Section 3.5(a) or the L/C Lenders shall reimburse such L/C
Disbursement in full on such date as provided in Section 3.5(b), in each case
the unpaid amount thereof shall bear interest for the account of the Issuing
Lender, for each day from and including the date of such L/C Disbursement to but
excluding the earlier of the date of payment by the Borrower, at the rate per
 

 
30

--------------------------------------------------------------------------------

 

annum that would apply to such amount if such amount were a Revolving Loan that
is an ABR Loan; provided that the provisions of Section 2.8(c) shall be
applicable to any such amounts not paid when due.
 
3.10                    Additional Issuing Lenders.  The Borrower may, at any
time and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement.  Any Lender designated as an issuing bank pursuant to this paragraph
shall be deemed to be an “Issuing Lender” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Lender and such Lender.
 
3.11                    Resignation of the Issuing Lender.  The Issuing Lender
may resign at any time by giving at least 30 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower.  Subject to the terms of
this Section 3.11, upon the acceptance of any appointment as the Issuing Lender
hereunder by a Lender that shall agree to serve as successor Issuing Lender,
such successor shall succeed to and become vested with all the interests, rights
and obligations of the retiring Issuing Lender and the retiring Issuing Lender
shall be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it.  At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3.  The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Lender” shall be deemed to
refer to such successor or to any previous Issuing Lender, or to such successor
and all previous Issuing Lenders, as the context shall require.  After the
resignation of the Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit.
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Guarantors and the
Borrower hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:
 
4.1                      Financial Condition.  The audited consolidated balance
sheets of the Borrower as of (i) December 31, 2005 and December 31, 2006, and
(ii) December 31, 2007, and in each case, the related consolidated statements of
income and of cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an unqualified report from, with respect to (i) BDO
Seidman, LLP and with respect to (ii) KPMG, present fairly in all material
respects the consolidated financial condition of the Borrower, the Guarantors
and their respective Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated cash flows for the respective fiscal
years then ended.  The unaudited consolidated balance sheet of the Borrower as
at April 30, 2008, and the related unaudited consolidated statements of income
and cash flows for the three-month period ended on such date, present fairly in
all material respects the consolidated financial condition of the Borrower as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the three-month period then ended (subject to normal year-end
audit adjustments and the absence of footnotes).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned
 

 
31

--------------------------------------------------------------------------------

 

firm of accountants and disclosed therein).  No Group Member has, as of the
Closing Date, any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this
paragraph.  During the period from May 30, 2007 to and including the date hereof
there has been no Disposition by any Group Member of any material part of its
business or property.
 
4.2                      No Change.  Since December 31, 2007, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.
 
4.3                      Existence; Compliance with Law.  Each Group Member (a)
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect; provided that Borrower
shall be qualified and in good standing in Illinois, Minnesota, North Dakota and
Georgia within 20 days of the Closing Date; and (d) is in material compliance
with all Requirements of Law.
 
4.4                      Power, Authorization; Enforceable Obligations.  Each
Loan Party has the power and authority, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder.  Each Loan Party has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement.  No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 4.19 and (iii)
Governmental Approvals described in Schedule 4.5.  Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto.  This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5                      No Legal Bar.  The execution, delivery and performance
of this Agreement and the other Loan Documents, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law (except as set forth in Schedule 4.5) or any
material Contractual Obligation of any Group Member and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents
and Liens permitted by Section 7.3 of this Agreement).  The absence of obtaining
the Governmental Approvals described in Schedule 4.5 and the violations of
Requirements of Law referenced in Schedule 4.5 shall not have a Material Adverse
Effect.
 
4.6       Litigation.  No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of any
Guarantor or the Borrower, threatened
 

 
32

--------------------------------------------------------------------------------

 
 
by or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.
 
4.7                      No Default.  No Group Member is in default under or
with respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.
 
4.8                      Ownership of Property; Liens.  Each Group Member has
title in fee simple to, or a valid leasehold interest in, all its real property,
and good title to, or a valid leasehold interest in, all its other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.
 
4.9                      Intellectual Property.  Each Group Member owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted.  No claim has been asserted and is pending by
any Person challenging or questioning any Group Member’s use of any Intellectual
Property or the validity or effectiveness of any Group Member’s Intellectual
Property, nor does any Guarantor or the Borrower know of any valid basis for any
such claim, except for those claims that could not reasonably be expected to
have a Material Adverse Effect.  The use of Intellectual Property by each Group
Member, and the conduct of such Group Member’s business, as currently conducted,
does not infringe on or otherwise violate the rights of any Person, except to
the extent such infringement could not reasonably be expected to have a Material
Adverse Effect, and there are no claims pending or, to the knowledge of any
Guarantor or the Borrower, threatened to such effect.
 
4.10                    Taxes.  Each Group Member has filed or caused to be
filed all Federal, state and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other material
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no tax Lien has been filed, and, to the
knowledge of the Guarantors and the Borrower, no material claim is being
asserted, with respect to any such tax, fee or other charge.
 
4.11                    Federal Regulations.  No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect for any purpose that violates the provisions of the Regulations of the
Board or (b) for any purpose that violates the provisions of the Regulations of
the Board.  If requested by any Lender OR the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.
 
4.12                    Labor Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of any Guarantor or the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.
 
4.13                    ERISA.  To the knowledge of the borrower, neither a
Reportable Event nor an "accumulated funding deficiency" (within the meaning of
Section 412 of the Code or Section 302 of 
    

 
33

--------------------------------------------------------------------------------

 
 
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and, to the
knowledge of the Borrower, each Plan is in compliance in all material respects
with the applicable provisions of ERISA and the Code.  To the knowledge of
Borrower, no termination of a Single Employer Plan has occurred, and no material
Lien exists on the property of Borrower of an ERISA Affiliate pursuant to
Section 4068 of ERISA.  The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount.  Neither the
Borrower nor any ERISA Affiliate nor any predecessor thereof sponsors, maintains
or contributes to, or has in the past sponsored, maintained or contributed to,
any Plan subject to Title IV of ERISA or Section 412 of the Code, or any
Multiemployer Plan.  Neither the Borrower nor any ERISA Affiliate has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a material liability under the
Multiemployer Pension Plan Amendments Act of 1980, and neither the Borrower nor
any ERISA Affiliate would become subject to any material liability under the
Multiemployer Pension Plan Amendment Act of 1980, if the Borrower or any such
ERISA Affiliate were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made.  No such Multiemployer Plan is in Reorganization or
Insolvent.
 
4.14                    Investment Company Act; Other Regulations.  No Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as
amended.  Except as set forth in Schedule 4.4, no Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness.  No Loan Party is subject to
regulation under the Public Utility Holding Company Act of 2005 or the Federal
Power Act or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.
 
4.15                    Subsidiaries.  Except as disclosed to the Administrative
Agent by the Borrower and the Guarantors in writing from time to time after the
Closing Date, (a) Schedule 4.15 sets forth the name and jurisdiction of
organization of each Subsidiary, including each Excluded Foreign Subsidiary,
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party, and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower, any
Guarantor or any Subsidiary, except as created by the Loan Documents.
 
4.16                    Use of Proceeds.  The proceeds of the Revolving Loans
and the Letters of Credit shall be used for general corporate purposes
including, at the Borrower’s discretion, the Borrower’s repurchase of shares of
its Capital Stock permitted pursuant to this Agreement.
 
4.17                    Environmental Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:
 
(a)            the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and, to Borrower’s knowledge,
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could give rise to liability under, any Environmental Law;
 
(b)    no Group Member has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with
 

 
34

--------------------------------------------------------------------------------

 

 Environmental Laws with regard to any of the Properties or the business
operated by any Group Member (the “Business”), nor does any Guarantor or the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(c)           Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
 
(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Guarantors and the Borrower, threatened,
under any Environmental Law to which any Group Member is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;
 
(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
 
(f)           the Properties and all operations at the Properties are in
compliance, and, to the knowledge of Borrower, have in the last five years been
in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and
 
(g)           no Group Member has assumed any liability of any other Person
under Environmental Laws.
 
4.18                    Accuracy of Information, etc.  No statement or
information contained in this Agreement, any other Loan Document or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading.  The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.  There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
4.19                    Security Documents.
    
(a)           The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security
 
 
35

--------------------------------------------------------------------------------


 
interest in the Collateral described therein and proceeds thereof.  In the case
of the Pledged Stock described in the Guarantee and Collateral Agreement that
are securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the New
York UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), when certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3).  As of the Closing Date,
none of the Capital Stock of any Guarantor that is a limited liability company
or partnership is a Certificated Security.
 
(b)           Each of the Mortgages delivered after the Closing Date will be,
upon execution, effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.
 
4.20                    Solvency.  Each Loan Party is, and immediately after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be and will continue to be, Solvent.
 
4.21                    Regulation H.  No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has not been made available under the National Flood
Insurance Act of 1968.
 
SECTION 5.  CONDITIONS PRECEDENT
 
5.1                      Conditions to Initial Extension of Credit.  The
agreement of each Lender to make the initial extension of credit requested to be
made by it is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:
 
(a)            Loan Documents.  The Administrative Agent shall have received (i)
this Agreement or, in the case of the Lenders (other than SVB and KeyBank), an
Addendum, executed and delivered by the Administrative Agent, each Guarantor,
the Borrower and each Person listed on Schedule 1.1A, (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Guarantor,
and (iii) an Acknowledgement and Consent in the form attached to the Guarantee
and Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party.
 
(b)    Financial Statements; Projections.  The Lenders shall have received (i)
audited consolidated financial statements of the Borrower and the Guarantors as
of December 31, 2005, 2006 and 2007, and (ii) unaudited interim consolidated
financial statements of the Borrower and the Guarantors for the fiscal month
ended April 30, 2008.  The Administrative Agent shall have received a budget of
the

 
36

--------------------------------------------------------------------------------

 

Borrower and the Guarantors and their respective Subsidiaries for the 2008
fiscal year, in form and substance reasonably satisfactory to the Administrative
Agent.
 
(c)           Approvals.  Except for the Governmental Approvals described in
Schedule 4.5, all Governmental Approvals and consents and approvals of, or
notices to, any other Person, the execution and performance of the Loan
Documents, and the other transactions contemplated hereby shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that could reasonably be expected to restrain, prevent or otherwise
impose burdensome conditions on the financing contemplated hereby.  The absence
of obtaining the Governmental Approvals described in Schedule 4.5 shall not have
a Material Adverse Effect.
 
(d)           Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 7.3 or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.
 
(e)           Fees.  The Lenders, the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.  All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.
 
(f)            Closing Certificate; Certified Certificate of Organization; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation or other similar organizational document of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and the bylaws or other similar organizational
document of each Loan Party, and (ii) a good standing certificate for each Loan
Party from its jurisdiction of organization.
 
(g)           Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of Vinson & Elkins LLP, counsel to Borrower, the
Guarantors and their Subsidiaries, in a form reasonably satisfactory to the
Administrative Agent.  Such legal opinions shall cover such matters incident to
the transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
(h)           Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement, endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
 
(i)    Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described
 
37

--------------------------------------------------------------------------------


 
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.
 
(j)            Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate from the chief financial officer or treasurer of
Borrower certifying that each of the Loan Parties, after giving effect to the
transactions contemplated hereby, is solvent.
 
(k)           Patriot Act.  The Administrative Agent shall have received, prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.
 
(l)            Insurance.  The Administrative Agent shall have received
insurance certificates satisfying the requirements of Section 5.2(b) of the
Guarantee and Collateral Agreement.
 
5.2                      Conditions to Each Extension of Credit.  The agreement
of each Lender to make any extension of credit requested to be made by it on any
date (including its initial extension of credit) is subject to the satisfaction
of the following conditions precedent:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.
 
(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit and each
Revolving Loan Conversion that the conditions contained in this Section 5.2 have
been satisfied.
 
SECTION 6.  AFFIRMATIVE COVENANTS
 
The Guarantors and the Borrower hereby jointly and severally agree that, until
all Commitments have been terminated and the principal of and interest on each
Loan, all fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full, each
of the Borrower and the Guarantors shall and shall cause each of its
Subsidiaries to:
 
6.1                      Financial Statements.  Furnish to the Administrative
Agent, for distribution to each Lender:
 
(a)           as soon as available, but in any event within 150 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower, the Guarantors and their consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, together with an
unqualified opinion thereon, by KPMG or other independent certified public
accountants of nationally recognized standing; and
 

 
38

--------------------------------------------------------------------------------

 

(b)    as soon as available, but in any event not later than 30 days after the
end of each month occurring during each fiscal year of the Borrower, the
unaudited consolidated balance sheets of the Borrower, the Guarantors and their
Subsidiaries as at the end of such month and the related unaudited consolidated
statements of income and of cash flows for such month and the portion of the
fiscal year through the end of such month, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
6.2                      Certificates; Other Information.  Furnish (or, in the
case of clause (a), use best efforts to furnish) to the Administrative Agent,
for distribution to each Lender (or, in the case of clause (g), to the relevant
Lender):
 
(a)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of monthly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the month, fiscal quarter or
fiscal year of the Borrower, as the case may be, and (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party and a list of any
Intellectual Property acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);
 
(b)           as soon as available, and in any event no later than 30 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower, the Guarantors and their respective Subsidiaries as of the end of
each fiscal quarter of such fiscal year, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;
 
(c)           fifteen days after the same are sent, copies of all financial
statements and reports that a Guarantor or the Borrower sends to the holders of
any class of its debt securities or public equity securities, and copies of all
financial statements and reports that a Guarantor or the Borrower may make to,
or file with, the SEC;
 
(d)    upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or

 
39

--------------------------------------------------------------------------------

 

 Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
the Group Members; and
 
(e)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
 
6.3                      Payment of Obligations.  Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.
 
6.4                      Maintenance of Existence; Compliance.  (a)
(i)  Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain or obtain all
Governmental Approvals and all other rights, privileges and franchises necessary
or desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect;
(c) comply with all Governmental Approvals, and any term, condition, rule,
filing or fee obligation, or other requirement related thereto, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
6.5                      Maintenance of Property; Insurance.  (a)  Keep all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property (and also
with respect to its foreign receivables) in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
 
6.6                      Inspection of Property; Books and Records;
Discussions.  (a)  Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records
during normal business hours and upon reasonable prior notice to Borrower, as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants.
 
6.7                      Notices.  Promptly give notice to each the
Administrative Agent and each Lender of:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
 

 
40

--------------------------------------------------------------------------------

 

(c)    any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $250,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
 
(d)           the following events, within a reasonable time after the Borrower
knows or has reason to know thereof:  (i) the occurrence of any Reportable Event
with respect to any Plan, a failure to make any required contribution to a Plan,
the creation of any material Lien on the property of Borrower or any ERISA
Affiliate pursuant to Section 4068 of ERISA, or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any ERISA Affiliate or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan,
or (iii) the sponsorship or agreement to participate in any Plan subject to
Title IV of ERISA or Section 412 of the Code, or any Multiemployer Plan; and
 
(e)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8                      Environmental Laws.
 
(a)           Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
 
6.9                      Operating Accounts.  Maintain Borrower’s, Guarantors’
and their Subsidiaries’ primary depository, operating and securities accounts
with SVB and SVB’s Affiliates.  
 
6.10                    Audits.  At reasonable times, upon reasonable prior
notice to Borrower (at least three (3) Business Days’ notice) (provided no
notice is required if an Event of Default has occurred and is continuing), the
Administrative Agent, or its agents, shall have the right to inspect the
Collateral and the right to audit and copy any and all of any Loan Party’s books
and records including ledgers, federal and state tax returns, records regarding
assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information.  The foregoing inspections and audits shall be at Borrower’s
expense, and the charge therefor shall be $750 per person per day (or such
higher amount as shall represent the Administrative Agent’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses.  Such
inspections and audits shall not exceed once per year, unless an Event of
Default has occurred and is continuing.
 
 
41

--------------------------------------------------------------------------------


 
6.11                    Additional Collateral, etc.
 
(a)           With respect to any property (to the extent included in the
definition of Collateral) acquired after the Closing Date by any Loan Party
(other than (x) any property described in paragraph (b), (c) or (d) below, and
(y) any property subject to a Lien expressly permitted by Section 7.3(g)) as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority (except as expressly permitted by Section 7.3) security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent.
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $250,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Lien expressly permitted by Section 7.3(g)), promptly (i) execute and deliver
a first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
(c)           With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this Section 6.11(c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Loan Party, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (a) to
become a party to the Guarantee and Collateral Agreement, (b) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected first priority security interest in
the Collateral described in the Guarantee and Collateral Agreement, with respect
to such new Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (c) to deliver to the Administrative Agent a certificate of the
officers of such Subsidiary, in a from reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
reasonably requested by the Administrative Agent or the Required Lenders,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
 
42

--------------------------------------------------------------------------------


 
(d)   With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement, as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any such Group Member (provided that in no event shall more
than 66% of the total outstanding voting Capital Stock of any such new
Subsidiary be required to be so pledged), (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, and take such other action as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent or Required Lenders, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
(e)           If requested by Administrative Agent, each Loan Party shall use
commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord or bailee may
assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to the Administrative Agent.  Each
Loan Party shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located.
 
SECTION 7.  NEGATIVE COVENANTS
 
The Guarantors and the Borrower hereby jointly and severally agree that, until
all Commitments have been terminated and the principal of and interest on each
Loan, all fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
neither Borrower nor any Guarantor shall, nor permit any of its Subsidiaries to,
directly or indirectly:
 
7.1                      Financial Condition Covenants.
 
(a)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as at the last day of any period of twelve
consecutive months of the Borrower, measured quarterly, to be less than 2.00 to
1.00.
 
(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as at the last day of any period of twelve consecutive months of the
Borrower, measured monthly, to exceed 2.75 to 1.00.
 
7.2                      Indebtedness.  Create, issue, incur, assume, become
liable in respect of or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)           Indebtedness of (i) Borrower or any Guarantor to any other Loan
Party (ii) any Subsidiary (which is not a Subsidiary Guarantor) to any other
Subsidiary (which is not a Subsidiary Guarantor) or (iii) Excluded Foreign
Subsidiaries in an amount not to exceed $250,000 in the aggregate;
 
43

--------------------------------------------------------------------------------


 
(c)    Guarantee Obligations incurred in the ordinary course of business by the
Borrower, the Guarantors and their respective Subsidiaries of obligations of any
Wholly Owned Subsidiary Guarantor, not to exceed $250,000 at any one time;
 
(d)           Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity thereof or increasing the principal amount thereof);
 
(e)            Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $250,000 at any one time outstanding and any
refinancings, refundings, renewals or extensions thereof (without shortening the
maturity thereof or increasing the principal amount thereof); and
 
(f)           General unsecured Indebtedness in an aggregate principal amount
not to exceed $250,000 at any one time outstanding.
 
7.3                      Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, whether now owned or hereafter acquired, except:
 
(a)           Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower, the Guarantors or their
respective Subsidiaries, as the case may be, in conformity with GAAP;
 
(b)           carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e)           leases, subleases, easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower, the
Guarantors or their respective Subsidiaries;
 
(f)           Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
 
(g)          Liens securing Indebtedness of the Borrower, any Guarantor or any
other Subsidiary incurred pursuant to Section 7.2(e) to finance the acquisition
of fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (iii) the amount of Indebtedness
secured thereby is not increased;
 

 
44

--------------------------------------------------------------------------------

 

(h)   Liens created pursuant to the Security Documents;
 
(i)           any interest or title of a lessor under any lease entered into by
the Borrower, any Guarantor or any other Subsidiary in the ordinary course of
its business and covering only the assets so leased;
 
(j)           judgment Liens that do not constitute a Default or Event of
Default under Section 8(h) of this Agreement;
 
(k)           Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower, the
Guarantors and all Subsidiaries) $250,000 at any one time; and
 
(l)           Extensions, renewals and refinancing of Liens permitted by Section
7.3(k), provided that any such extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.
 
7.4                      Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:
 
(a)           Borrower or any Subsidiary may acquire all or substantially all of
the capital stock or property of another Person where (i) for any such
transaction during the term of this Agreement (x) cash consideration is less
than or equal to $15,000,000, and (y) total consideration including cash and the
value of any non-cash consideration, does not in the aggregate exceed
$25,000,000; (ii) no Default or Event of Default has occurred and is continuing
or would exist after giving effect to the transactions; and (iii) Borrower is
the surviving legal entity;
 
(b)           any Subsidiary of the Borrower or any Guarantor may be merged or
consolidated with or into the Borrower or another Guarantor (provided that the
Borrower or such Guarantor shall be the continuing or surviving corporation);
 
(c)           any Subsidiary of the Borrower or a Guarantor may Dispose of any
or all of its assets (i) to the Borrower or another Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5; and
 
(d)           any Investment expressly permitted by Section 7.7 may be
structured as a merger, consolidation or amalgamation.
 
7.5                      Disposition of Property.  Dispose of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:
 
(a)           the Disposition of obsolete or worn out property in the ordinary
course of business;
 
(b)           the sale of inventory in the ordinary course of business;
 
(c)           Dispositions permitted by clause (i) of Section 7.4(c);
 

 
45

--------------------------------------------------------------------------------

 

(d)    the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Guarantor;
 
(e)           Dispositions to Excluded Foreign Subsidiaries, in the ordinary
course of business, not to exceed $100,000 in the aggregate;
 
(f)            the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;
 
(g)           the licensing of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business; and
 
(h)           the Disposition of other property having a fair market value not
to exceed $250,000 in the aggregate (for Borrower and all Guarantors) for any
fiscal year of the Borrower.
 
7.6                      Restricted Payments.  Make any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness, make any
payment to an Affiliate with respect to management or consulting fees (it being
understood that the term consulting fees shall not include any fees payable for
consulting services provided by any Group Member (including any Excluded Foreign
Subsidiary) to a third party or any Group Member and invoiced to any other Group
Member and permitted by Section 7.9), declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a)           any Subsidiary may make Restricted Payments to the Borrower or any
Guarantor;
 
(b)           so long as no Default or Event of Default shall have occurred and
be continuing, the (i) Borrower or a Guarantor may purchase or repurchase common
stock of any Group Member including repurchases of Capital Stock issued pursuant
to any stock incentive plans and (ii) Borrower may  repurchase from time to
time, in one or more transactions, outstanding shares of Capital Stock pursuant
to open-mark purchases or otherwise; in each case of (i) and (ii) not to exceed
$50,000,000 in the aggregate; and
 
(c)           the Borrower may pay dividends to a Guarantor to permit such
Guarantor to (i) pay corporate overhead expenses incurred in the ordinary course
of business not to exceed $250,000 in any fiscal year and (ii) pay any taxes
that are due and payable by such Guarantor and the Borrower as part of a
consolidated group.
 
7.7                      Investments.  Make any advance, loan, extension of
credit (by way of guarantee or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or any assets constituting a business unit of, or make any other investment
in, any Person (all of the foregoing, “Investments”), except:
 
(a)           extensions of trade credit in the ordinary course of business;
 
46

--------------------------------------------------------------------------------


 
(b)   Investments in cash and Cash Equivalents;
 
(c)           Guarantee Obligations permitted by Section 7.2;
 
(d)           intercompany Investments by any Group Member in the Borrower or
any Guarantor;
 
(e)           Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;
 
(f)            Investments by the Borrower or any Guarantor in (i) Excluded
Foreign Subsidiaries, excluding Perficient China, in the ordinary course of
business, not to exceed $250,000 in the aggregate per year, and (ii) Perficient
China, in the ordinary course of business, not to exceed $1,000,000 at any time
outstanding; and
 
(g)           Investments received in settlement of amounts due to the Borrower,
any Guarantor or any of their respective Subsidiaries effected in the ordinary
course of business or owing to the Borrower, any Guarantor or any of their
respective Subsidiaries as a result of Insolvency proceedings involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of
the Borrower, any Guarantor or their respective Subsidiaries.
 
7.8                      Optional Payments and Modifications of Certain Debt
Instruments.  Amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Indebtedness permitted by Section 7.2 (other than Indebtedness pursuant to any
Loan Document) that would shorten the maturity or increase the amount of any
payment of principal thereof or the rate of interest thereon or shorten any date
for payment of interest thereon or that would be otherwise materially adverse to
any Lender or any other Secured Party.
 
7.9                      Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member (including with any Excluded
Foreign Subsidiary), and (c) upon fair and reasonable terms no less favorable to
the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.  
 
7.10                    Sale Leaseback Transactions.  Enter into any Sale
Leaseback Transaction.
 
7.11                    Swap Agreements.  Enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower, any Guarantor or any Subsidiary has actual exposure (other than those
in respect of Capital Stock) and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower, any
Guarantor or any Subsidiary.
 
7.12                    Changes in Fiscal Periods.  Permit the fiscal year of
the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.
 
7.13                    Negative Pledge Clauses.  Enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of any
Group Member to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure
 

 
47

--------------------------------------------------------------------------------

 
 
its obligations under the Loan Documents to which it is a party other than (a)
this Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (c) customary restrictions on the assignment of
leases, licenses and other agreements.
 
7.14                    Clauses Restricting Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower or any Guarantor to
(a) make Restricted Payments in respect of any capital stock of such Subsidiary
held by, or pay any Indebtedness owed to, the Borrower, any Guarantor or any
other Subsidiary of the Borrower or a Guarantor, (b) make loans or advances to,
or other Investments in, the Borrower, any Guarantor or any other Subsidiary of
the Borrower or a Guarantor or (c) transfer any of its assets to the Borrower,
any Guarantor or any other Subsidiary of the Borrower or a Guarantor, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
capital stock or assets of such Subsidiary, (iii) customary restrictions on the
assignment of leases, licenses and other agreements, and (iv) restrictions of
the nature referred to in clause (c) above under agreements governing purchase
money liens or Capital Lease Obligations otherwise permitted hereby which
restrictions are only effective against the assets financed thereby.
 
7.15                    Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower, the Guarantors and their respective Subsidiaries are engaged on the
date of this Agreement or that are reasonably related thereto.
 
7.16                    Amendments to Organizational Agreements and Material
Contracts.  No Loan Party shall (a) amend or permit any amendments to any Loan
Party's organizational documents; or (b) amend or permit any amendments to, or
terminate or waive any provision of, any material Contractual Obligation if such
amendment, termination, or waiver could reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 8.  EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)           the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within three days after any such interest or other amount becomes
due in accordance with the terms hereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made (or if any representation or warranty is expressly stated to
have been made as of a specific date, inaccurate in any material respect as of
such specific date); or
 
(c)           (i) any Loan Party shall default in the observance or performance
of any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect
to any Guarantor and the Borrower only), Section 6.7(a) or Section 7 of this
Agreement or (ii) an “Event of Default” under and as defined in any Mortgage
shall have occurred and be continuing; or
 

 
48

--------------------------------------------------------------------------------

 

(d)   any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days thereafter; or
 
(e)           any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to (x) cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (y)
to cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $250,000; or
 
(f)           (i) any Group Member shall commence any case, proceeding or other
action (a) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (b) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (a) results in the entry of an order
for relief or any such adjudication or appointment or (b) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
(g)           (i) any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan, or any material Lien shall arise on the assets of the Borrower or any
ERISA Affiliate, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, or (iv) any Group Member or any ERISA Affiliate shall incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of, a
 

 
49

--------------------------------------------------------------------------------

 
 
Multiemployer Plan, except where any liability related to such action would not
reasonably be expected to have a Material Adverse Effect; or
 
(h)           one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $250,000 or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 30 days from
the entry thereof; or
 
(i)            any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
 
(j)            the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k)           a Change of Control shall occur; or
 
(l)            any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in a materially adverse manner or not renewed in
the ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) adversely affects the legal qualifications of
any Group Member to hold any of the Governmental Approvals in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
nonrenewal could reasonably be expected to affect the status of or legal
qualifications of any Group Member to hold any of the Governmental Approvals in
any other jurisdiction; or
 
(m)           a Material Adverse Effect occurs;
 
then, and in any such event, (a) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and (b) if
such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable.  With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the
 

 
50

--------------------------------------------------------------------------------

 

unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents.  After all such
Letters of Credit shall have expired or been fully drawn upon and all amounts
drawn thereunder have been reimbursed in full and all other obligations of the
Borrower hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto).  Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.
 
SECTION 9.  THE ADMINISTRATIVE AGENT
 
9.1                      Appointment and Authority.
 
(a)           Each of the Lenders hereby irrevocably appoints SVB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
 
(b)           The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.
 
9.2                      Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.
 
9.3                      Exculpatory Provisions.  The Administrative Agent shall
have no duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent shall not:
 
(a)           be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;
 
(b)           have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable, provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 

 
51

--------------------------------------------------------------------------------

 

(c)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1) or (ii) in the absence of its own
gross negligence or willful misconduct.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.4                      Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or such other number
or percentage of Lenders as shall be provided for herein or in the other Loan
Documents) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.
 
9.5                      Notice of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received notice from a Lender, a
Guarantor or the Borrower referring to this Agreement, describing
 

 
52

--------------------------------------------------------------------------------

 
 
such Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action or refrain from
taking such action with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
9.6                      Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys in fact
or affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of a Group Member or any affiliate of a Group Member, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Group Members and their affiliates.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Group Member or any
affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.
 
9.7                      Indemnification.  Each of the Lenders agrees to
indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by a Guarantor, the Borrower or any other Loan Party and without
limiting the obligation of the Guarantors, the Borrower or any other Loan Party
to do so, according to its Aggregate Exposure Percentage in effect on the date
on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, in accordance with its
Aggregate Exposure Percentage immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
 

 
53

--------------------------------------------------------------------------------

 

9.8       Agent in Its Individual Capacity.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include each such Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower, any
Guarantor or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
9.9                       Successor Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the State of California, or an Affiliate
of any such bank with an office in the State of California.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the retiring Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and such collateral
security is assigned to such successor Administrative Agent) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.
 
SECTION 10.  MISCELLANEOUS
 
10.1                     Amendments and Waivers.
 
(a)           Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1.  The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the
 

 
54

--------------------------------------------------------------------------------

 

 
Loan Parties hereunder or thereunder or (ii) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (A) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (A)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (B)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release a material amount of the Collateral or release all
or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (D) amend, modify or waive the pro rata requirements of Section
2.12 in a manner that adversely affects Revolving Lenders without the written
consent of the Required Lenders; (E) reduce the percentage specified in the
definition of Required Lenders without the written consent of all Revolving
Lenders; (F) amend, modify or waive any provision of Section 9 without the
written consent of the affected Agent; or (G) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender.  Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing during the period such waiver is effective; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.
 
(b)           Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, the Borrower, (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Required
Lenders, as applicable.
 
10.2                     Notices.  All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Guarantors, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:


Borrower:
Perficient, Inc.
520 Maryville Center Drive, Suite 400
St. Louis, Missouri  63141
Attention:  Chief Financial Officer
Facsimile No.:
 
 


55

--------------------------------------------------------------------------------


 
 

with a copy to:
Vinson & Elkins LLP
The Terrace 7
2801 Via Fortuna, Suite 100
Austin, Texas 78746
Attention:  J. Nixon Fox III, Esq.
Phone: (512) 542-8427
Facsimile:  (512) 236-3216
 
Guarantors:
c/o Perficient, Inc.
520 Maryville Center Drive, Suite 400
St. Louis, Missouri 63141
Attention:  Chief Financial Officer
Facsimile No.:
 
Administrative Agent:
Silicon Valley Bank
7000 N. MoPac Expressway
Austin, TX  78731
Attention: Phillip Wright
Facsimile No.: (512) 794-0855
 
with a copy to:
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, California 95054
Attention:  Loan Services
Facsimile No.:  (408) 496-2429



 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes, (a)
notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
 

 
56

--------------------------------------------------------------------------------

 

received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.
 
10.3                     No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of the Administrative Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4                     Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.
 
10.5                     Payment of Expenses and Taxes.  The Borrower agrees (a)
to pay or reimburse the Administrative Agent and KeyBank for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and to KeyBank and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the applicable Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
reasonable allocated fees and expenses of in-house counsel) to each Lender and
of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes excluding net income taxes and
franchise taxes (imposed in lieu of net income taxes) which do not constitute
Non-Excluded Taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to or arising out of or in connection with the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether any Indemnitee is a party hereto
and regardless or whether any such matter is initiated by a third party, the
Borrower, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any
 

 
57

--------------------------------------------------------------------------------

 

 
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower and the Guarantors each
agree not to assert and to cause their respective Subsidiaries not to assert,
and hereby waives and agrees to cause their respective Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor.  Statements payable by the Borrower or any
Guarantor pursuant to this Section 10.5 shall be submitted to Borrower, at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower or a Guarantor in a
written notice to the Administrative Agent.  The agreements in this Section 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.
 
10.6                     Successors and Assigns; Participations and Assignments.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).
 
(b)           (i)           Subject to the conditions set forth below in Section
10.6(b)(ii), any Lender may assign to one or more banks, mutual funds or
financials institutions or entities (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:
 
(A)           the Administrative Agent (such consent not to be unreasonably
withheld or delayed); and
 
(B)           with respect to any proposed assignment of all or a portion of the
L/C Commitment, the Issuing Lender.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (provided that simultaneous assignments to or by two or more Approved
Funds shall be aggregated for purposes of determining such amount), unless each
of the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing, and such consent shall not be unreasonably withheld;
 
(B)           the parties to each assignment of all or a portion of any
Revolving Commitment shall (1) electronically execute and deliver to the
Administrative
 

 
58

--------------------------------------------------------------------------------

 

 
Agent an Assignment and Assumption via an electronic settlement system
acceptable to the Administrative Agent or (2) manually execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, payable by the assigning or assignee
Lender as they shall mutually agree; and
 
(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
 
For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
(iii)           Subject to acceptance and recording thereof pursuant to Section
10.6(b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.14, 2.15 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.6(c).
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Revolving Lenders, and the Revolving Commitments of, and
principal amount of the Revolving Loans owing to, each Revolving Lender pursuant
to the terms hereof from time to time, and the names and addresses of the L/C
Lenders, and the L/C Commitments of, and principal amounts owing to, each L/C
Lender pursuant to the terms hereof from time to time (the “Revolving Loan
Register”).  The entries in the Revolving Loan Register shall be conclusive, and
the Borrower, the Administrative Agent, the Issuing Lender and the Lenders may
treat each Person whose name is recorded in the Revolving Loan Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Revolving Loan Register shall be
available for inspection by the Borrower, the Issuing Lender, the Administrative
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 10.6(b)
and any written consent to such assignment required by Section 10.6(b) (in each
case to the extent required), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
applicable Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the applicable Register as provided in
this paragraph.
 
(c)           (i)           Any Lender may, without the consent of the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its
 

 
59

--------------------------------------------------------------------------------

 

 
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant.  Subject to Section 10.6(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.14 unless such Participant
complies with Section 2.14(d).
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in Section 10.6(d) above.
 
(f)            Each Lender, upon execution and delivery hereof or upon
succeeding to an interest in the Commitments or Loans, as the case may be,
represents and warrants as of the Closing Date or as of the effective date of
the applicable Assignment and Assumption that (i) it is an Eligible Assignee;
(ii) it has experience and expertise in the making of or investing in
commitments, loans or investments such as the Commitments and Loans; and (iii)
it will make or invest in its Commitments and Loans for its own account in the
ordinary course of its business and without a view to distribution of such
Commitments and Loans within the meaning of the Securities Act or the Securities
Exchange Act of 1934, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).
 
10.7                     Adjustments; Set-off.
 
(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under the
Revolving Facility, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily,
 

 
60

--------------------------------------------------------------------------------

 

 
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to any Guarantor or
the Borrower, any such notice being expressly waived by each Guarantor and the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by a Guarantor or the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of a Guarantor
or the Borrower, as the case may be.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
10.8                     Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.  A set of the copies of this Agreement signed by
all the parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9                     Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.10                   Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Guarantors, the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
10.11                   GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12                   Submission To Jurisdiction; Waivers.  Each of the
Guarantors and the Borrower hereby irrevocably and unconditionally:
 

 
61

--------------------------------------------------------------------------------

 
 
(a)    submit to the exclusive jurisdiction of the State and Federal courts in
the Northern District of the State of California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Administrative
Agent or any Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Administrative Agent or such Lender.  Borrower and each Guarantor expressly
submit and consent in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower and each Guarantor hereby waive any
objection that they may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court.  Borrower and each
Guarantor hereby waive personal service of the summons, complaints, and other
process issued in such action or suit and agree that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower or a Guarantor at the addresses set forth in Section 10.2
of this Agreement and that service so made shall be deemed completed upon the
earlier to occur of Borrower’s or a Guarantor’s, as applicable, actual receipt
thereof or three (3) days after deposit in the U.S. mails, proper postage
prepaid;
 
(b)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES THEIR RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL; and
 
(c)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
10.13                   Acknowledgements.  Each of the Guarantors and the
Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on one hand, and the
Guarantors and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors, the Borrower and the Lenders.
 
10.14                   Releases of Guarantees and Liens.
 
(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (1) to the extent necessary to permit consummation of any
transaction not prohibited by any
 

 
62

--------------------------------------------------------------------------------

 

 
Loan Document or that has been consented to in accordance with Section 10.1 or
(2) under the circumstances described in Section 10.14(b) below.
 
(b)           At such time as the Loans and the other obligations under the Loan
Documents (other than obligations under or in respect of Swap Agreements, to the
extent no default or termination event shall have occurred and be continuing
thereunder) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.
 
10.15                   Confidentiality.  The Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.  Notwithstanding anything herein to
the contrary, any party to this Agreement (and any employee, representative, or
other agent of any party to this Agreement) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure.  However, any such information relating to
the tax treatment or tax structure is required to be kept confidential to the
extent necessary to comply with any applicable federal or state securities laws.
 
10.16                   Patriot Act.  Each Lender and the Administrative Agent
(for itself and not on behalf of any other party) hereby notifies each Guarantor
and the Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Guarantors
and the Borrower, which information includes the names and addresses and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Guarantors and the Borrower in accordance with the
Patriot Act.  The Borrower and the Guarantors will, and will cause each of their
respective Subsidiaries to, provide, to the extent commercially reasonable or
required by any Requirement of Law, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.
 
10.17                   Effect of Agreement.  This Agreement is intended to and
does completely replace that certain Amended and Restated Loan and Security
Agreement dated as of June 3, 2005, as amended from time to time, by and among
Borrower, certain of the Guarantors, the Lenders and the Administrative Agent.
 



 
63

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
BORROWER
 
PERFICIENT, INC.
 


 
By:           /s/ Paul E.
Martin                                                      
 
Name:      Paul E. Martin                                                      
 
Title:        Chief Financial Officer
 


 


 


 


 
[Signature Page to Credit Agreement]
 
[Signatures Continued Next Page]
 


 

 
 

--------------------------------------------------------------------------------

 

GUARANTORS
 
PERFICIENT E-TECH, LLC
 
By: Perficient, Inc., its sole member


 
By:           /s/ Paul E.
Martin                                                      
 
Name:      Paul E. Martin
 
Title:        Chief Financial Officer
 


 
BOLDTECH INTERNATIONAL, LLC
 
By: Perficient, Inc., its sole member


By:           /s/ Paul E. Martin
                                                      
Name:      Paul E. Martin
 
Title:        Chief Financial Officer




 


 
 
 


 


 


 
[Signature Page to Credit Agreement]
 
[Signatures Continued Next Page]
 

 
 

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK,
as Administrative Agent, Co-Lead Arranger, Issuing Lender and as a Lender
 


 
By:           /s/ Phillip A.
Wright                                                      
 
Name:      Phillip A.
Wright                                                      
 
Title:        Relationship
Manager                                                      
 
 
 









 
 


 


 


 
[Signature Page to Credit Agreement]
 
[Signatures Continued Next Page]
 

 
 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,
as Co-Lead Arranger and as a Lender
 


 
By:           /s/ Thomas A.
Crandell                                                      
 
Name:   Thomas A. Crandell
 
Title:   Senior Vice President
 
 
 








 
[Signature Page to Credit Agreement]





 
 

--------------------------------------------------------------------------------

 



 
SCHEDULES
 
1.1A           Commitments


Schedule 1.1A
Revolving Commitment Percentages/Amounts
L/C Commitment Percentages/Amounts
 


 
Institution
Revolving
Commitment
Amount
Revolving
Commitment
Percentage
L/C
Commitment
       
Silicon Valley Bank
$25,000,000
50%
$250,000
Key Bank, N.A.
$25,000,000
50%
$250,000
       
TOTAL
$50,000,000
100%
$500,000





 
 

 
 
 

--------------------------------------------------------------------------------

 

1.1B           Existing Letters of Credit




Schedule 1.1B
 
Existing Letters of Credit
 


 
Date of
Issuance
Amount
Beneficiary
Date of
Expiry
3/23/08
$100,000
I&G DIRECT REAL ESTATE 18, LP
C/O COLLIERS TURLEY MARTIN TUCKER
622 EMERSON ROAD, SUITE 320
CREVE COEUR, MO 63141
October 31, 2009

 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

4.4           Consents, Authorizations, Filings and Notices




None.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

4.5           No Legal Bar




None.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

4.15           Subsidiaries




Subsidiary
Jurisdiction of Organization
Percentage Holder of Capital Stock
Perficient Canada Corp.
Ontario, Canada
Perficient, Inc. - 100%
Perficient E-Tech, LLC
Delaware
Perficient, Inc. - 100%
BoldTech International, LLC
Colorado
Perficient, Inc. - 100%
Perficient China, Ltd.
People’s Republic of China
BoldTech International, LLC - 100%
ePairs India Private Limited
India
Perficient, Inc. - 80%





The following entities are Excluded Foreign Subsidiaries:
 
Perficient Canada Corp.
Perficient China, Ltd.
ePairs India Private Limited

 
 

--------------------------------------------------------------------------------

 

4.19(a)                      UCC Filing Jurisdictions




Delaware




Colorado
 
 

 
 
 

--------------------------------------------------------------------------------

 

7.2(d)                      Existing Indebtedness




None, other than the Existing Letters of Credit set forth on Schedule 1.1B.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

7.3(f)                      Existing Liens


UCC-1, File No. 60350710, Creditor: Color Art Integrated Interiors, LLC.  This
UCC has been filed in connection with certain office furnishings manufactured by
Affordable Interior Services, per color art order number 143223 and related
orders.


UCC-1, File No. 81198496, Creditor: IBM Credit, LLC; provided that this lien
shall be released or “carved back” to the specific equipment financed, in
Administrative Agent’s reasonable discretion, within twenty (20) days of the
Closing Date.


 
 

 
 

--------------------------------------------------------------------------------



 

   
TABLE OF CONTENTS
       
Page
       
SECTION 1.
DEFINITIONS
1
 
1.1
Defined Terms
1
 
1.2
Other Definitional Provisions
17
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
18
 
2.1
Revolving Commitments
18
 
2.2
Procedure for Revolving Loan Borrowing
18
 
2.3
Commitment Fees, etc
19
 
2.4
Termination or Reduction of Commitments
19
 
2.5
Optional Prepayments
19
 
2.6
Conversion and Continuation Options
20
 
2.7
Limitations on Eurodollar Tranches
20
 
2.8
Interest Rates and Payment Dates
20
 
2.9
Computation of Interest and Fees
21
 
2.10
Inability to Determine Interest Rate
21
 
2.11
Margin Adjustment
22
 
2.12
Pro Rata Treatment and Payments
22
 
2.13
Requirements of Law
23
 
2.14
Taxes
24
 
2.15
Indemnity
26
 
2.16
Change of Lending Office
26
 
2.17
Notes
27
 
2.18
Increase of Commitments
27
SECTION 3.
Letters of Credit
28
 
3.1
L/C Commitment
28
 
3.2
Procedure for Issuance of Letters of Credit
28
 
3.3
Fees and Other Charges
28
 
3.4
L/C Participations
29
 
3.5
Reimbursement
29
 
3.6
Obligations Absolute
30
 
3.7
Letter of Credit Payments
30
 
3.8
Applications
30
 
3.9
Interim Interest
30
 
3.10
Additional Issuing Lenders
31





 
i

--------------------------------------------------------------------------------

 


   
TABLE OF CONTENTS
     
(continued)
Page
         
3.11
Resignation of the Issuing Lender
31
SECTION 4.
REPRESENTATIONS AND WARRANTIES
31
 
4.1
Financial Condition
31
 
4.2
No Change
32
 
4.3
Existence; Compliance with Law
32
 
4.4
Power, Authorization; Enforceable Obligations
32
 
4.5
No Legal Bar
32
 
4.6
Litigation
32
 
4.7
No Default
33
 
4.8
Ownership of Property; Liens
33
 
4.9
Intellectual Property
33
 
4.10
Taxes
33
 
4.11
Federal Regulations
33
 
4.12
Labor Matters
33
 
4.13
ERISA
33
 
4.14
Investment Company Act; Other Regulations
34
 
4.15
Subsidiaries
34
 
4.16
Use of Proceeds
34
 
4.17
Environmental Matters
34
 
4.18
Accuracy of Information, etc
35
 
4.19
Security Documents
35
 
4.20
Solvency
36
 
4.21
Regulation H
36
SECTION 5.
CONDITIONS PRECEDENT
36
 
5.1
Conditions to Initial Extension of Credit
36
 
5.2
Conditions to Each Extension of Credit
38
SECTION 6.
AFFIRMATIVE COVENANTS
38
 
6.1
Financial Statements
38
 
6.2
Certificates; Other Information
39
 
6.3
Payment of Obligations
40
 
6.4
Maintenance of Existence; Compliance
40
 
6.5
Maintenance of Property; Insurance
40
 
6.6
Inspection of Property; Books and Records; Discussions
40


 
ii

--------------------------------------------------------------------------------

 



   
TABLE OF CONTENTS
     
(continued)
Page
         
6.7
Notices
40
 
6.8
Environmental Laws
41
 
6.9
Operating Accounts
41
 
6.10
Audits
41
 
6.11
Additional Collateral, etc
42
SECTION 7.
NEGATIVE COVENANTS
43
 
7.1
Financial Condition Covenants
43
 
7.2
Indebtedness
43
 
7.3
Liens
44
 
7.4
Fundamental Changes
45
 
7.5
Disposition of Property
45
 
7.6
Restricted Payments
46
 
7.7
Investments
46
 
7.8
Optional Payments and Modifications of Certain Debt Instruments
47
 
7.9
Transactions with Affiliates
47
 
7.10
Sale Leaseback Transactions
47
 
7.11
Swap Agreements
47
 
7.12
Changes in Fiscal Periods
47
 
7.13
Negative Pledge Clauses
47
 
7.14
Clauses Restricting Subsidiary Distributions
48
 
7.15
Lines of Business
48
 
7.16
Amendments to Organizational Agreements and Material Contracts
48
SECTION 8.
EVENTS OF DEFAULT
48
SECTION 9.
THE ADMINISTRATIVE AGENT
51
 
9.1
Appointment and Authority
51
 
9.2
Delegation of Duties
51
 
9.3
Exculpatory Provisions
51
 
9.4
Reliance by Administrative Agent
52
 
9.5
Notice of Default
52
 
9.6
Non-Reliance on Administrative Agent and Other Lenders
53
 
9.7
Indemnification
53
 
9.8
Agent in Its Individual Capacity
54
 
9.9
Successor Administrative Agent
54


 
iii

--------------------------------------------------------------------------------

 



   
TABLE OF CONTENTS
     
(continued)
Page
       
SECTION 10.
MISCELLANEOUS
54
 
10.1
Amendments and Waivers
54
 
10.2
Notices
55
 
10.3
No Waiver; Cumulative Remedies
57
 
10.4
Survival of Representations and Warranties
57
 
10.5
Payment of Expenses and Taxes
57
 
10.6
Successors and Assigns; Participations and Assignments
58
 
10.7
Adjustments; Set-off
60
 
10.8
Counterparts
61
 
10.9
Severability
61
 
10.10
Integration
61
 
10.11
GOVERNING LAW
61
 
10.12
Submission To Jurisdiction; Waivers
61
 
10.13
Acknowledgements
62
 
10.14
Releases of Guarantees and Liens
62
 
10.15
Confidentiality
63
 
10.16
Patriot Act
63
 
10.17
Effect of Agreement
63
       



 
 
 

 
 
iv

--------------------------------------------------------------------------------

 
 

 
SCHEDULES:
1.1A
Commitments
1.1B
Existing Letters of Credit
4.4
Consents, Authorizations, Filings and Notices
4.5
No Legal Bar
4.15
Subsidiaries
4.19(a)
UCC Filing Jurisdictions
7.2(d)
Existing Indebtedness
7.3(f)
Existing Liens
   
EXHIBITS:
A
Form of Guarantee and Collateral Agreement
B
Form of Compliance Certificate
C
Form of Closing Certificate
D
Form of Assignment and Assumption
E
Form of Exemption Certificate
F
Form of Addendum
G
Form of Solvency Certificate
H
Form of Revolving Loan Note

 
 
 

 

 
 

--------------------------------------------------------------------------------

 
